653 F.3d 1153 (2011)
Jesus CONTRERAS-BOCANEGRA, Petitioner,
v.
Eric H. HOLDER, Jr., United States Attorney General, Respondent,
American Immigration Council; American Immigration Lawyers Association; National Immigration Project of the National Lawyers Guild; Post-Deportation Human Rights Project; Rocky Mountain Immigrant Advocacy Network, Amici Curiae.
No. 10-9500.
United States Court of Appeals, Tenth Circuit.
August 2, 2011.
Edward L. Carter, Esq., Keen Law Offices, Joseph Christopher Keen, Keen Law Offices, LLC, Orem, UT, for Petitioner.
Greg D. Mack, Esq., United States Department of Justice Office of Immigration Litigation, Washington, DC, John Longshore, Denver, CO, for Respondent.
Beth Werlin, American Immigration Council, Washington, DC, Trina A. Realmuto, National Immigration Project of the *1154 National Lawyers Guild, Boston, MA, for Amici Curiae.
Before BRISCOE, Chief Judge, KELLY, LUCERO, MURPHY, HARTZ, O'BRIEN, TYMKOVICH, GORSUCH, HOLMES and MATHESON, Circuit Judges.

ORDER
This matter is before the court on the petitioner's request for en banc rehearing. We also have a response in opposition from the respondent, as well as two amicus curiae briefs. Upon consideration, the request for en banc rehearing is granted. See 10th Cir. R. 35.6. This matter will be heard en banc on the court's November 2011 oral argument calendar. That calendar is set for the week of November 14, 2011. The parties will be advised of the exact date and time for argument when the calendar is finalized.
In addition, the parties are directed to file simultaneous supplemental briefs on or before August 30, 2011 addressing the following questions:
1. Could the Attorney General's regulatory decision to limit the "jurisdiction" of the BIA through the post-departure bar (8 C.F.R. § 1003.2(d)) be characterized as a "categorical exercise of discretion"?
2. There appears to be some tension between 8 U.S.C. § 1182(a)(9)(A)'s bar on admission of previously removed aliens and 8 U.S.C. § 1229a(c)(6) & (7)'s allowance for reopening or reconsideration in at least some circumstances. Could the post-departure bar be a reasonable regulatory response by the Attorney General to this apparent ambiguity?
3. If a removed alien succeeds in a motion to reopen or reconsider, what relief can the BIA grant? How does the availability and nature of any possible relief from the BIA inform the reasonableness of 8 C.F.R. § 1003.2(d)'s post-departure bar?
4. May a removed alien seek reconsideration or reopening directly from the Attorney General? If so, does the ability to seek reconsideration or reopening from additional sources satisfy 8 U.S.C. § 1229a(c)(6) & (7)?
The briefs shall be limited to 20 pages in length in a 13 point font. The parties are directed to file those briefs on or before the due date via the court's ECF system, then to forward to the office of the clerk, within 2 business days, an additional 14 hard copies. In light of the November calendar setting, requests for extension of time are discouraged.